Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 04/26/2019. Claims 1-15 are currently pending in the application.
Examiner’s Note
While the term “software tool” generally indicates a software program executable by a processor on a computer, in the instant application, the recitations of “a software tool for interchangeably embedding an educational assessment in a learning application, comprising: a server…” (claim 1) and “a software tool for creating an assessment, comprising: a server; a storage…” (claim 10) appear to indicate that the “software tool” is a “system”. As a result, the “software tool” of the claimed invention will be interpreted as a “system” for purpose of examination.
Claim Objections
Claims 14-15 are objected to because of the following informalities:  In claim 14, “the application programing” should read “the application programming”.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in independent claim 1, it is unclear whether the two recitations of “an educational assessment” (lines 1-2 and line 6) are intended to be the same or different.
In claim 5, it is unclear whether "a learning management system" is intended to be same as or different from "a learning management system" previously recited in claim 1, upon which claim 5 depends. It is further unclear which "learning management system" the subsequent recitation of "the learning management system" is referring to. As a result, the metes and bounds of the claim cannot be discerned.
In claim 9, it is unclear whether "an educational assessment outcome" is intended to be same as or different from "an educational assessment outcome " previously recited in claim 1, upon which claim 9 depends. As a result, the metes and bounds of the claim cannot be discerned. 
Additionally in claim 9, it is unclear whether "a learning management system" is intended to be same as of different from "a learning management system" previously recited in claim 1, upon which claim 9 depends. As a result, the metes and bounds of the claim cannot be discerned.
Furthermore in claim 9, there is a lack of antecedent basis for “the second assessment outcome
In independent claim 10, there is a lack of antecedent basis for “the question” in view of earlier recitation of “at least a question”. As a result, the metes and bounds of the claims cannot be discerned.
In claim 11, there is a lack of antecedent basis for “the question”. As a result, the metes and bounds of the claims cannot be discerned.
In claims 11 and 12, there is a lack of antecedent basis for “the assessment”. As a result, the metes and bounds of the claims cannot be discerned.
Additionally in claims 11 and 12, there is a lack of antecedent basis for “the input in the digital storage”. As a result, the metes and bounds of the claims cannot be discerned. 
In claim 13, there is a lack of antecedent basis for “the learning application”. As a result, the metes and bounds of the claims cannot be discerned.
In view of the above rejections under 35 USC § 112(b), claims 1-15 are rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim::
	Step 1: Statutory Category?
A software tool for interchangeably embedding an educational assessment in a learning application, comprising:”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A software tool for interchangeably embedding an educational assessment in a learning application, comprising:
A computer hardware system falls under the statutory subject matter class
of a machine. See 35 U.S.C. § 101 (“Whoever invents or discovers any new
and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to
the conditions and requirements of this title.”).
[L 1] a server
The server is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
 a learning application executing on the server, the learning application built using the Learning Tools Interoperability Standard (LTI);
Learning application executing on the server is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed.
Reg. at 55 n.31; see also MPEP §
2106.05(g).

The server is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L 3] an educational assessment executed by the learning application and 
Learning application executing an educational assessment is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L 4] configured to assess the abilities of a first user based upon inputs from the first user
Abstract Idea: assessing the abilities of a first user based upon inputs from the first user could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L 5] the educational assessment outputting an educational assessment outcome to the learning application
Outputting/transmitting or communicating
information, e.g., for display or other
presentation to a user, is insignificant

Guidance 55, n.31; see also MPEP
§ 2106.05(g).
token in the learning application configured to store information regarding the educational assessment
Storing information is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The token is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L 7] the learning application reading the information stored in the token,
Reading information is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

Abstract Idea: reading the information stored in the token could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

 token is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
determining the educational assessment assigned to the token based upon the information stored in the token, and
Abstract Idea: determining the educational assessment assigned to the token based upon the information stored in the token could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The token is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L9] executing the educational assessment assigned to the token, such that the educational assessment assigned to the token can be changed without moving or modifying the learning application
Executing the educational assessment assigned to the token is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

The token is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.

Receiving information is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
[L 11] producing a learning application outcome based upon at least the educational assessment outcome, and
Abstract Idea: producing a learning application outcome could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L 12] outputting the learning application outcome to a learning management system
Outputting/transmitting or communicating
information, e.g., for display or other
presentation to a user, is insignificant
extra-solution activity. Revised
Guidance 55, n.31; see also MPEP
§ 2106.05(g).

The learning management system is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L 13] the learning management system executed on the server
Executing the learning management system is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. 

The learning management system and the server are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
generating a report using the learning application outcome
Abstract Idea: generating a report could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the server, token and learning management system and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the server, token and learning management system at a high level of generality. The published …There are a variety of educational technology products on the market already. The most prominent are Learning Management Systems (LMS); [0013]:…a head mountable sensing apparatus… signal sensing devices…the set of subject-external sensing devices including: a set of accelerometers and/or gyroscopes carried by the set of subject-internal signal sensing devices; an ambient temperature sensor; an ambient humidity sensor; and an ambient noise sensor…; ¶ 39:…detailed descriptions of well-known devices, circuits, and methods are omitted so as not to obscure the description with unnecessary detail…; ¶ 44:… The server can be a personal computer, laptop computer, tablet computer, smart phone, or any other device known in the art that can execute software…; ¶ 45: When a token 140 is mapped to an educational assessment 150, the token 140 can contain information necessary to identify the educational assessment 150 including, but not limited to, a file name, serial number, memory address, storage address, web address, or any other information known in the art to identify the location of data…; ¶¶ 62, 63: Digital storage can be a local or remote hard drive, server storage, memory, cloud storage, removable-media storage, or any other device known in the art suitable to store computer-readable data; [0052] (c) possibly or typically an authentication device 800 (e.g., in the form of a dongle) couplable or coupled to the local computing unit 70; ¶ 65: The LMS 110 application can be accessed with a personal computer, tablet, smart phone, or mobile phone. Professors and students can interact with the LMS 110, through their devices, over a communications network 410, such as the world wide web, wide area network (WAN), or local area network (LAN. The lack of details about the server, token and learning management system indicates that these additional elements are generic computer components, performing generic functions. See Alice, 573 U.S. at 212 (“[M]erely requiring generic computer implementation fails to transform th[e] abstract idea into a patent-eligible invention.”).  Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See FairWarning, 839 F.3d at 1096 (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter.”). See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of “generating a report using the learning application outcome” represent data operations and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 2, 3, 5-7, 9, 10, 12, and 13, as shown in Table One, reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the claimed method being computerized amounts to no more than mere instructions to apply the exception using  server, token and learning management system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract elements of the claim. For example, the limitation “based upon at least the educational assessment outcome” is within the realm of abstract ideas as it merely recites a step that could be performed mentally (including an observation, evaluation, judgment, opinion). The level of generality of the claim does no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The instant Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. 
Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Claim 10 is a software tool for creating an assessment, with additional elements similar to those of claim 1 and performing steps comparable to those of claim 1. Accordingly, claim 10 is rejected similarly to claim 1 under 35 U.S.C. § 101. 
See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and MPEP 2106.05(d), II, i. Dependent claims 2-9 and 11-15 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-9 and 11-15 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-9 and 11-15 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 20190043380 A1) (Clarke) in view of “Why Learning Tool Interoperability Should Be Part Of Your eLearning Application”, retrieved from the internet: https://elearningindustry.com/learning-tool-interoperability-part-elearning-application, 08/16/ 2014, hereinafter eLearning Industry
Re claims 1, 3 and 10:
	[Claims 1 and 3]  Clarke teaches or at least suggests a software tool for interchangeably embedding an educational assessment in a learning application (¶ 4: a system for converting client training material into an interactive gamification program), comprising: a server; a learning application executing on the server (¶ 305); an educational assessment executed by the learning application and configured to assess the abilities of a first user based upon inputs from the first user, the educational assessment outputting an educational assessment outcome to the learning application (¶ 4: a testing module configured to assess a user's proficiency of each subset of training material among the client training material; ¶ 5: a pre-assessment program configured to determine the user's proficiency in each of the plurality of learning modules before the user interfaces with any of the plurality of learning modules…generate a set of personalized training material derived from the ; a token in the learning application configured to store information regarding the educational assessment, ([Claim 3]) wherein the token is placed in the learning application by adding the token to a learning application file (¶¶ 24, 25: skills tracking tokens; ¶ 147: Each Competency is…divided into several " Tokens."); the learning application reading the information stored in the token, determining the educational assessment assigned to the token based upon the information stored in the token, and executing the educational assessment assigned to the token, such that the educational assessment assigned to the token can be changed without moving or modifying the learning application (¶ 152: Herman clicks on the green topic Doing More with Arrays and decides to take the quiz before completing all of the learning resources. Herman passes the quiz. The score, points and green topic within the token are automatically updated); the learning application receiving the educational assessment outcome, producing a learning application outcome based upon at least the educational assessment outcome (¶ 152; ¶ 154), and outputting the learning application outcome to a learning management system; the learning management system executed on the server and generating a report using the learning application outcome (¶ 60: integrating 
	Clarke appears to be silent on the learning application being built using the Learning Tools Interoperability Standard (LTI). However, the concept and 
games. Tool Providers implement the LTI standard to allow Tool Consumer to connect to it). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Clarke by using the well-known Learning Tools Interoperability standards, as evidenced by eLearning Industry so as to predictably yield enhanced automated, machine-based system that would provide metadata defined for accessibility, distributable objects, assessments, and widgets options for better optimization and standardization (eLearning Industry, page 14) in order to facilitate seamlessly integrating and delivering personalized remediation, centralized learning resources, experiential learning labs, peer and mentor collaboration, immersive scenario-based story, gamified scoring, and real-time heuristics to a user in a learning and training environment.
	[Claim 10]  Clarke teaches or at least suggests a software tool for creating an assessment, (¶ 4: a system for converting client training material into an interactive gamification program), comprising: a server; a storage; a content stored in the storage, the content including materials related to an assessment subject matter; a learning application executing on the server, the learning application (¶ 4: a testing module configured to assess a user's proficiency of each subset of training ; an application programming interface executed in the learning application, the application programming interface configured to adapt the content to an assessment framework (¶ 5: a user interface of accessing the plurality of learning modules…cause display of the user interface to allow interaction with the gamification program; ¶ 12: an adaptive analytical module configured to: analyze the user's progress in the plurality of learning modules; and cause display of suggested supplemental learning resources to aide the user in improving proficiency of at least one of the plurality of learning modules; ¶ 14: a PLP brain scan item interface (and associated figures); ¶ 75: the remediation component includes adaptive nudging that delivers remediation feedback about progress, suggests learning resources, reminds about upcoming proctored assessment, and reminds of inactivity; ¶ 76: gamification graphical user interface; ¶ 156: software code that calculates each learner's skills competency gaps using real-time data from pre-assessment exams (called "Brain Scans"). These ; the assessment framework having instructions by which the learning application structures the assessment, the structured assessment including at least a question and a place for an input responsive to the question; the application programming interface storing the assessment in digital storage (¶ 6: analyze how long the user spent on questions in the pre-assessment program; ¶ 100: the pre-assessment evaluates the learner through a series of questions organized by competencies to identify skills that need remediation; ¶ 137: each mission begins with the Mission Briefing--a multiple-choice pre-assessment to test the learner's comprehension of foundational competencies; ¶ 159: This multiple-choice test evaluates the learner's comprehension of foundational competencies for the target skill; ¶ 160: Each Brain Scan targets 3 competencies and presents a similar mix of questions; ¶ 166:…a question bank for each competency from which questions are pulled to populate the test instance).
	Clarke appears to be silent on the learning application being built using the Learning Tools Interoperability Standard (LTI). However, the concept and advantages of using the Learning Tools Interoperability Standard (LTI) were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by eLearning Industry (page 2: the ability to integrate multiple tools from different vendors…essential for learning systems… application’s ability to support LTI has a direct impact on acquiring adoption for your application; page 3:…Tool Providers are education applications; they can be quizzes, animation, or even

Re claim 3:
	[Claim 3]  Clarke in view of eLearning Industry teaches of at least suggests the software tool of claim 1, wherein the token is placed in the learning application by adding the token to a learning application file (at least Clarke: ¶ 147: Each Competency is represented by a " Badge," and further divided into several " Tokens." Within a token, there are "Topics," typically four; ¶ 151:… clicks on the token to bring up the Token Detail (TD) disc...; eLearning Industry: page 14: metadata have been defined for accessibility, distributable objects, assessments, and widgets options for better optimization and standardization). It is worth noting that the use of metadata/token was ubiquitous at the time the application was filed as metadata/token is defined as data providing information about one or more aspects of the data; it is used to summarize 
Re claim 4:
	[Claim 4]  Clarke in view of eLearning Industry teaches of at least suggests the software tool of claim 1, wherein the information regarding the educational assessment is stored in multiple tokens, the learning application reading the information in at least a first token and a second token (at least Clarke: ¶¶ 24, 25: skills tracking tokens; ¶ 147: Each Competency is…divided into several " Tokens.").
Re claims 5-8, and 14-15:
	[Claims 5-8]  Clarke in view of eLearning Industry teaches of at least suggests the software tool of claim 1 further comprising, a learning management system, the learning management system interacting with the learning application, ([Claim 6]) wherein the learning application has an LTI tool provider; the learning management system interacts with the learning application through the LTI tool provider, ([Claim 7]) wherein the learning management system transmits content requests to the LTI tool provider, ([Claim 8]) wherein the learning management system receives outcomes from the LTI tool provider (at least Clarke: ¶ 60: by integrating existing material from existing LMS resources of the company, the gamification platform accelerates implementation time, and allows companies to maximize previous investments in content…; eLearning Industry: page 1 figure; page 3: A common Tool Consumer would be LMS; page 4: support the LTI protocol so other web app like LMS can connect to it…application will look and function when behind “embedded” in a

	[Claims 14-15]  Clarke in view of eLearning Industry teaches of at least suggests the software tool of claim 10, wherein the application programming interface retrieves the assessment from the storage and transmits it to an LTI tool provider, wherein the LTI tool provider transmits the assessment to a learning management system (at least Clarke: ¶ 60: by integrating existing material from existing LMS resources of the company, the gamification platform accelerates implementation time, and allows companies to maximize previous investments in content…; eLearning Industry: page 1 figure; page 3: A common Tool Consumer would be LMS; page 4: support the LTI protocol so other web app like LMS can connect to it…application will look and function when behind “embedded” in a Tool Consumer like LMS). This would provide the additional benefit of a variety of different Open Source Learning Management Systems (LMSs) that can offer the dynamic and flexible eLearning platform needed without going over an eLearning budget (eLearning Industry: page 17).
Re claim 9:
	[Claim 9]  Clarke in view of eLearning Industry teaches of at least suggests the software tool of claim 1, further comprising: a second educational assessment executed by the learning application and configured to assess the abilities of the first user based upon inputs from the first user, the educational assessment outputting an educational assessment outcome to the learning application; a second token, the second token configured to store information regarding the second educational assessment; the learning application reading the information stored in the second token, determining the educational assessment assigned to the second token based upon the information stored in the second token, and executing the educational assessment assigned to the second token, such that the educational assessment assigned to the second token can be changed without moving or modifying the learning application; the learning application receiving the second educational assessment outcome, producing a second learning application outcome based upon at least the second educational assessment outcome, and outputting the second learning application outcome to a learning management system (at least Clarke: `¶ 147: Each Competency is represented by a " Badge," and further divided into several " Tokens." Within a token, there are "Topics," typically four. In this example, the display shows a learner (Herman Napier) who has completed two competencies (green check marks) and partially completed three others (half-filled orange circles); ¶151: The second token is Describing Objects & Classes. Herman has completed one topic (yellow) and has not started the third--Creating & Using Methods. He clicks on the token to bring up the Token Detail (TD) disc. The "TD" gives Herman a visual of items in each of the four topics that comprise this token (The yellow topic "NetBeans IDE" has been completed); ¶ 152: Herman clicks on the green topic Doing More with Arrays and decides to take the quiz before completing all of the learning resources. Herman passes the quiz. The score, points and green topic within the token are automatically updated; ¶ 154: Herman takes the Quiz and passes. Once all of the Topic Quizzes from a particular token have been 
Re claim 11:
	[Claim 11]  Clarke in view of eLearning Industry teaches of at least suggests the software tool of claim 4, wherein the assessment, when executed in the learning application, accepts an input responsive to the question and stores the input in the digital storage (at least Clarke: ¶ 152: Herman clicks on the green topic Doing More with Arrays and decides to take the quiz before completing all of the learning resources. Herman passes the quiz. The score, points and green topic within the token are automatically updated; ¶ 159: This multiple-choice test evaluates the learner's comprehension of foundational competencies for the target skill).
Re claim 12:
	[Claim 12]  Clarke in view of eLearning Industry teaches of at least suggests the software tool of claim 5, wherein the assessment stores the input in digital storage using a single script function (at least Clarke: ¶ 66: At 230, student learning history and learning style data as well as available learning plan components are loaded; ¶ 72: a system or unit of executable code could be a single instruction, or many instructions, and can even be distributed over several different code segments, among different programs, and across several memory devices).
	Alternatively or additionally, in the event the above is viewed as not being reasonable, based on Clarke’s teaching that “a system or unit of executable code could using a single script function would have been an obvious matter of programming/coding choice.
Re claim 13:
	[Claim 13]  As shown earlier, Clarke in view of eLearning Industry teaches of at least suggests the software tool of claim 6, wherein the learning application compares the input stored in digital storage to a grading key and determines an assessment outcome based upon the comparison; the learning application stores the assessment outcome in digital storage (at least Clarke: ¶ 152; ¶ 159: multiple-choice test evaluates the learner's comprehension of foundational competencies for the target skill; ¶ 162: If the learner answers all questions correctly for any particular competency, they have "tested out" of that competency). 
	Alternatively or additionally, in the event the above is viewed as not being reasonable, the Examiner takes OFFICIAL NOTICE that that the concept and advantages of using a grading key to score multi-choice tests were ubiquitous to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Clarke in view of eLearning Industry to allow determining an assessment outcome as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of eLearning Industry, as applied to claim 1, and further in view of Ahlgren (US 6293802 B1).
Re claim 2:
	[Claim 2]  Clarke in view of eLearning Industry appears to be silent on but Ahlgren teaches of at least suggests wherein information identifying the location of the educational assessment is stored in the token; the learning application using the information identifying the location of the token to retrieve the token from a digital storage (col 18, lines 46-55: the lesson format need not include the content of these stored items, but only an identifier so that the playback station can retrieve and play the item in the normal sequence of playing the lesson to the student. The identifier can be, for example, a file name, index number or other appropriate identifier designating the item to be retrieved and played). Therefore, when faced with the issue of using a token in the learning application configured to store information
regarding the educational assessment, one would have looked to incorporate known techniques of retrieving content as taught by Ahlgren within the teachings of Clarke in view of eLearning Industry, wherein information identifying the location of the educational assessment is stored in the token; the learning application using the information identifying the location of the token to retrieve the token from a digital storage, in order to predictably yield an enhanced automated, machine-based system that would facilitate retrieving and playing appropriate content.
Conclusion                                                                                                                             
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715